Citation Nr: 0529201	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-12 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than April 19, 1999, 
for the grant of entitlement to service connection for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to June 
1970, including honorable combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted entitlement to service 
connection for diabetes mellitus and assigned an effective 
date of December 19, 2000, thereto.  During the course of 
this appeal, the RO granted an earlier effective date to 
April 19, 1999.  The veteran continued his appeal and this 
matter is properly before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran submitted a claim of entitlement to 
nonservice-connected pension benefits on April 19, 1999, and 
advised VA that he was treated for diabetes.

3.  VA was not made aware of the veteran's diabetes mellitus 
at any time prior to April 19, 1999.


CONCLUSION OF LAW

Criteria for an effective date prior to April 19, 1999, for 
the grant of entitlement to service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 3.816 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2001 and May 2003, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice in 
January 2001, prior to the March 2002 AOJ decision here on 
appeal, in keeping with Pelegrini.  The Board acknowledges 
that the January 2001 notice addressed the issue of 
entitlement to service connection and the appeal here is with 
respect to the assignment of the effective date of the grant 
of benefits and points out that VA does not have an 
obligation to provide additional notice of the information 
and evidence necessary to substantiate issues raised in a 
notice of disagreement if original notice was given.  See VA 
General Counsel Opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Although VA did not have a duty to do so, its May 2003 notice 
advised the veteran of his rights and responsibilities with 
respect to his claim of entitlement to an earlier effective 
date.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
both a Decision Review Officer (DRO) at the RO in September 
2002 and before the Board in August 2005.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, the veteran advised VA in June 
2005 that he had no additional evidence to substantiate his 
claim.  As such, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran asserts that an effective date of May 17, 1991, 
should be assigned for the grant of service connection for 
diabetes mellitus as that is the date that he initially 
submitted a claim for disability benefits due to exposure to 
Agent Orange.  He credibly testified before both the DRO and 
the Board that he was advised by a VA resource center 
veteran's advocate in 1991 that VA did not acknowledge 
diabetes as a disease caused by exposure to Agent Orange and, 
as a consequence of receiving that information, the veteran 
did not specifically submit a claim of entitlement to service 
connection for diabetes until December 19, 2000.

The record shows that the veteran submitted a claim for VA 
compensation benefits due to exposure to Agent Orange on May 
17, 1991, and the RO responded by sending the veteran a 
letter in August 1991 requesting that he be specific in 
identifying what disability was caused by his inservice 
exposure.  The veteran did not respond to the RO's letter and 
in September 1991, service connection for disability due to 
exposure to Agent Orange was denied.  The veteran was 
notified of this decision and did not appeal and/or advise VA 
of the specific disability for which he sought compensation.

In 1998, the veteran requested entitlement to service 
connection for a skin disorder due to exposure to Agent 
Orange.  VA obtained treatment records from VA medical 
facilities dated from 1984 to 1990, including an Agent Orange 
examination.  None of the records included a diagnosis of, or 
even a reference to, diabetes mellitus.  On April 19, 1999, 
the veteran submitted a claim for nonservice-connected 
pension benefits and advised VA that he had depression, heart 
disease and diabetes.  On December 19, 2000, he submitted a 
specific request for entitlement to service connection for 
diabetes due to exposure to Agent Orange.  Additional VA 
treatment records were obtained reflecting the veteran's June 
2000 request to be enrolled in VA's diabetes clinic, giving a 
fifteen year history of diabetes treated privately.  Thus, 
the RO granted entitlement to service connection for diabetes 
on a presumptive basis under the expanded 38 C.F.R. 
§ 3.309(e).  An effective date of April 19, 1999, is assigned 
as the veteran's claim of that date is liberally construed as 
a claim of entitlement to service connection for diabetes 
mellitus.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits if the report relates to a 
disability which may establish entitlement.  The report, 
however, must relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  See 38 C.F.R. § 3.157.

This claim is subject to interpretation under the Nehmer v. 
United States Veterans' Administration,  32 F. Supp. 2d 1175 
(N.D.Cal. 1999), stipulations.  The Nehmer stipulations were 
incorporated into a final regulation that became effective on 
September 24, 2003.  See 68 Fed. Reg. 50,966 (Aug. 25, 2003).  
The new regulation is 38 C.F.R. § 3.816(c)(2) and it allows 
for the assignment of an effective date prior to the 
enactment of the liberalizing regulation (the addition of 
Type II diabetes mellitus to the list of diseases in 38 
C.F.R. § 3.309(e) to be allowed presumptive service 
connection) if the original claim of entitlement to service 
connection for diabetes due to exposure to Agent Orange was 
outstanding between March 3, 1989, and July 9, 2001, the 
effective date of the regulation establishing a presumption 
of service connection for Type II diabetes mellitus.  The 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose, except 
as otherwise provided for claims received within one year of 
discharge from service.  

Given the evidence of record, including the wholly credible 
testimony of the veteran, the Board finds that the effective 
date appropriate for assignment for entitlement to service 
connection for diabetes is April 19, 1999, the date the RO 
was advised that the veteran was treated for diabetes.  
Specifically, the veteran first mentioned to the RO that he 
had diabetes in April 1999 and although the document on which 
he first mentioned this fact is not a specific request for VA 
compensation for that disability, the Board will liberally 
construe the communication to be a claim for compensation 
benefits and find that the claim was outstanding during the 
specified time period so as to allow for the assignment of 
the date of claim as the effective date of the grant of 
benefits pursuant to 38 C.F.R. § 3.816(c)(2).  The Board 
points out that it carefully reviewed the entire claims 
folder to ensure that the first notice VA had, constructively 
through treatment records or specifically through notice by 
the veteran, was the date to be assigned as the date of 
claim.  Unfortunately, the record does not show that VA was 
made aware of the veteran's diabetes at the time he filed his 
initial claim for compensation benefits in 1991, or at any 
time prior to April 1999.  VA became aware of the diagnosis 
when the veteran filed his claim in April 1999; the first 
evidence of treatment through a VA medical facility is dated 
in June 2000.  Consequently, because the date of claim is 
later than the date the disability actually arose, the date 
of claim is the appropriate date for assignment to the grant 
of compensation benefits.

The record clearly shows that the veteran's claims were filed 
many years after his discharge from service.  Additionally, 
his 1991 claim cannot be construed as a claim for entitlement 
to service connection for diabetes because the veteran never 
specifically advised VA at that time that he believed his 
diabetes was a result of exposure to Agent Orange.  Although 
the veteran's testimony was credible and compelling, the 
Board finds that the veteran's telling his advocate at a VA 
resource center of his belief in 1991 simply cannot rise to 
the level of a claim for benefits.  As such, when considering 
all evidence of record, the Board finds that the request for 
an earlier effective date for the grant of entitlement to 
service connection for diabetes must be denied.


ORDER

An effective date earlier than April 19, 1999, for the grant 
of entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


